Citation Nr: 1031648	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  99-02 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a blood disorder.

3.  Entitlement to a disability rating greater than 10 percent 
for peptic ulcer disease.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.H., and L.C.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to October 1963.

This appeal arises from adverse decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, dated 
in March 1996, denying the Veteran's claim of entitlement to a 
disability rating in excess of 10 percent for peptic ulcer 
disease, and in July 1998, denying service connection for a blood 
disorder, hepatitis, a colon condition, and hypertension.  The 
Veteran duly appealed the denial of an increased rating, based on 
a notice of disagreement received in March 1996, and for service 
connection for a blood disorder and hepatitis, based on a notice 
of disagreement specifying only those disorders received in 
August 1998.

In May 2002 the Veteran testified at a Travel Board hearing 
before a Veterans Law Judge (VLJ) of the Board.  A transcript of 
this proceeding has been associated with the claims file.

The Board of Veterans' Appeals (Board) issued a decision in 
February 2004 denying entitlement to a disability rating greater 
than 10 percent for peptic ulcer disease and denying service 
connection for a blood disorder and hepatitis.  The Veteran 
appealed the decision of the Board to United States Court of 
Appeals for Veterans Claims (hereinafter, "CAVC").  In a 
September 2005 CAVC Order, these issues were remanded to the 
Board for additional development.  In January 2006 the Board 
remanded the claim to the RO for outstanding medical records, 
medical opinions regarding the etiology of the Veteran's 
hepatitis and blood disorder, and an additional VA examination 
for the Veteran's blood disorder pursuant to the September 2005 
CAVC Order.  The directives of the Board's remand were 
substantially complied with.

In April 2009 correspondence, the Veteran was informed that the 
VLJ who conducted the May 2002 hearing was no longer employed by 
the Board.  The law requires that the VLJ who conducts a hearing 
on an appeal must participate in any decision made on appeal.  
38 U.S.C.A. § 7107(c)(West 2002); 38 C.F.R. § 20.707 (2009).  The 
Veteran was offered the opportunity to testify at another 
hearing.  Subsequently, in April 2009, the Veteran requested to 
appear before a new VLJ at his local regional office.  Pursuant 
to a May 2009 Board remand the Veteran was afforded a new Board 
hearing.

In April 2010 the Veteran testified at a Travel Board hearing 
before the undersigned Acting VLJ of the Board.  A transcript of 
this proceeding has been associated with the claims file.

The issues of entitlement to service connection for 
gastroesophageal reflux disease (GERD), chronic fatigue 
syndrome, a colon disorder, and hypertension as well as 
entitlement to nonservice-connected pension have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is not shown to have a current diagnosis of 
hepatitis, or to have had such disability at any time during the 
appeal period.

2.  The Veteran is not shown to have any current blood disorder, 
or to have had such disability at any time during the appeal 
period.

3.  The Veteran's peptic ulcer disease is inactive and is 
manifested neither by recurring severe symptoms two or three 
times a year averaging 10 days duration nor with continuous 
moderate manifestations.

4.  The Veteran is service connected for peptic ulcer disease, 
evaluated as 10 percent disabling.  A combined disability 
evaluation of 10 percent is in effect.  This evaluation does not 
meet the schedular requirements for assignment of a total 
disability rating based on individual unemployability.

5.  The Veteran's service-connected disability has not been shown 
to be of such severity as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1. Service connection for hepatitis is not warranted.  38 
U.S.C.A. §  1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2. Service connection for a blood disorder is not warranted. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3. The criteria for a disability rating greater than 10 percent 
for peptic ulcer disease have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.114, Diagnostic Code 
(DC) 7305 (2009).

4.  The criteria for assignment of a TDIU have not been met. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he suffers from hepatitis and a blood 
disorder as a result of his active military service with the 
United States Air Force from July 1959 to October 1963.  
Specifically, the Veteran contends that his service treatment 
records show that he was treated for hemoptysis - coughing up 
blood, herpangina - caused by a virus, and hepatitis - a liver 
infection caused by chemical, virus, drugs or poisons.  This, 
according to the Veteran, was all due to his exposure to extreme 
toxic chemicals while assigned to the corrosion control team.  He 
was exposed to these chemicals because he was without safety 
protection such as rubber gloves, respirators, and/or rubber 
suits.  The Veteran argues that it is somehow suspicious that a 
21 year old would be hospitalized while in service, because he 
asserts that he loved his job.  He questions why he was taken off 
flying status, i.e. off missile maintenance and back to his first 
job as an airframe repairman.  He believes that he has been in 
poor health his entire life since discharge.  He also contends 
that his service-connected peptic ulcer disorder is more 
disabling than currently evaluated and that he is entitled to a 
TDIU. 

Factual Background

A review of the Veteran's service treatment records reveals the 
Veteran's July 1959 entrance examination which noted no 
abnormalities beyond a scar on the left cheek and defective 
vision.  The Veteran reported no abnormalities on his July 1959 
"Report of Medical History."

In May 1961, the Veteran was seen for a hematoma on his tongue.  
There was no treatment specified and he was to return as needed.  
In October 1961, a diagnosis of herpangina is noted.  Ten days 
later he was noted to have lingular papillitis and herpangina.  
The treatment recommended was Cepacol lozenges.  No further 
notation regarding this diagnosis was made.

An October 1962 treatment record noted the Veteran had a cold, 
cough, dizziness; and weakness with shortness of breath for the 
previous three days.  On examination the diagnosis was moderate 
upper respiratory infection with lungs clear.  Several days later 
he was noted to still have the malaise, cough, sore throat, and 
increased weakness.  His examination showed only a red pharynx.  
The diagnosis was viral upper respiratory infection.  He was seen 
for tests, including a blood test.  He had been given a 
decongestant the previous Friday.  Two day later, because he was 
not better, he was admitted for evaluation.

A clinical record cover sheet from the hospital noted that the 
Veteran was hospitalized from October 24 to October 31 for 
primary atypical pneumonia.  The radiographic reports from this 
time period record the presence of pneumonic infiltrate in the 
left upper lobe that had cleared by February 1963.

In November 1962, the Veteran was noted to be doing well.  He had 
been in the hospital with atypical pneumonia.  A follow-up chest 
X-ray revealed slight clearing of the pneumonic infiltrate in the 
right upper quadrant.

A February 1963 "Missile physical" included a "Report of 
Medical History."  The examiner summarized and elaborated on the 
Veteran's answers.  He noted that the Veteran reported having 
sinus trouble while stationed in Missouri, but not while in the 
Montana climate.  He reported developing a "sour stomach" with 
heartburn two to three times per week.  Antacids relieved this, 
but the stomach problems were aggravated by fatty foods - and had 
occurred since he was a child.  He reported that it might stop 
for several years or months without symptoms and then recur.  The 
examiner noted that in October 1962 the Veteran had developed a 
primary atypical pneumonia picture.  He was evaluated at that 
time for, according to the Veteran, the possibility of hepatitis 
and was told that a test, noted by examiner by its description to 
be BSP (bromsulfalein), was abnormal.  He was noted to have 
hemoptysis in October 1962 with the pneumonia.

The report of medical examination performed for the Missile 
examination noted no pertinent abnormalities.  The Veteran's 
medical history was again noted.  The relevant diagnosis was 
"history of epigastric burning, suggestive of peptic ulcer."

A February 1963 consultation report noted that the Veteran had a 
history of epigastric burning pain of seven year's duration.  He 
had never had melena, hematochezia or hematemesis.  His pain was 
invariably relieved by antacids and was aggravated by carbonated 
beverages such as Pepsi-Cola and spicy food such as pizza.  
Alcohol also aggravated the epigastric pain.

The Veteran's history was noted to be strongly suggestive of 
peptic disease.  It was recommended that the Veteran be treated 
indefinitely (more or less vigorously - depending on course) as 
if he had an ulcer with hemorrhage.  He was to avoid a variety of 
foods and follow a bland diet.

An addendum noted that review of chest X-rays showed a clearing 
of infiltrate noted in October 1962.  Additionally, a BSP test 
was ordered because the last test, dated in October 1962, was 
12.5 percent.

In February 1963, following a periodic examination, the Veteran 
was found not to meet the physical qualifications for assignment 
to the Missile Program because of symptoms of peptic ulcer for 
years - he was then symptomatic requiring diet control and 
antacid medication.

In March 1963, a blood chemistry report noted the results of a 
BSP test as "2 % in 45 minutes."  A clinical data notation 
recorded "abnormal BSP 24/10/62."

The Veteran's September 1963 separation examination and "Report 
of Medical History" note that the Veteran was taken out of 
missiles because of his stomach.  The examiner indicated that the 
Veteran was unfit for missile duty because of ulcer symptoms.  
The Veteran's report of stomach, liver or intestinal trouble was 
explained to refer to frequent indigestion.  There was no other 
significant medical or surgical history.

A report of medical history taken in September 1964, apparently 
for private insurance purposes, noted that the Veteran was 
hospitalized for ten days with pneumonia in 1962 and treated for 
an ulcer in 1963.  He also reported thrombosed external 
hemorrhoids in June 1964.

Private treatment records from January 1967 to February 1968 
reveal that the Veteran was diagnosed with hemorrhoids after 
complaining of passing blood in a bowel movement.  The 
handwritten report identifies some abnormality of the sigmoid 
colon based upon sigmoidoscopy, but is largely illegible.

In January 1973, the Veteran was hospitalized for a 
hemorrhoidectomy for persistent rectal symptoms.  A complete 
general physical examination was entirely normal except for the 
presence of mixed piles and mild tenderness of the lumbosacral 
spine.  The Veteran had previously been in the hospital a short 
while ago, and had a complete work-up for rectal bleeding that 
proved negative except for the presence of hemorrhoids.  An 
examination report noted no gastrointestinal or abdominal 
abnormalities.  CBC (complete blood count), urine, serology, SMA-
12 and X-ray examination were all noted to be normal.

In February 1974, the Veteran was hospitalized with a diagnosis 
of spastic colon.  He had complained of pain over his lower 
quadrant for the previous six days.  A discharge summary noted 
CBC, urine, SMA-12, X-ray of the chest were all normal.  A colon 
X-ray showed some irritability of the right colon.  The ileum was 
not filled. A small bowel X-ray was performed which was 
interpreted as normal, except for some rapid bowel transit.

Private treatment notes indicated that the Veteran injured his 
back in the late 1970s while working, first in 1977 and then in 
March 1979.  These injuries resulted in a chronic low back 
disorder.  The Veteran underwent multiple surgeries and 
eventually retired in the early 1980s because of the disability.  
The Veteran has been in receipt of Social Security disability 
benefits since August 1984 because of his severe residuals of 
multiple failed back surgeries, ulcers, bleeding rectum, 
degenerative disc disease, chronic lumbar pain, recurrent muscle 
spasm, and classical pain response.  The Administrative Law Judge 
with the Social Security Administration (SSA) found that the 
ulcers and rectal bleeding were secondary to strong pain 
medication prescribed for the back disorder.

VA first examined the Veteran in May 1984.  At that time the 
Veteran reported developing ulcers while in the Air Force in the 
1960s.  He reported being X-rayed in service and being told that 
he had a gastric ulcer.  He was given antacids.  He was 
discharged in 1962, but not for medical reasons.  Since that time 
he continued to have daily trouble and took daily antacids.  On 
examination the Veteran's liver and spleen were not palpable and 
there were no masses or tenderness.  The diagnosis was history of 
peptic ulcer disease, probably active by present history.

The Veteran was granted service connection for peptic ulcer 
disease, rated noncompensably disabling from February 1984.

VA treatment records dated from 1985 and 1986 reveal complaints 
related to the Veteran's low back pain and ulcer.  The Veteran is 
noted to have a history of a duodenal ulcer and was prescribed 
Mylanta.

VA again examined the Veteran in April 1986.  At that time the 
Veteran stated that his ulcers had been giving him more trouble 
for the previous two years.  He had more pain and sour stomach 
and had to eat very bland foods.  He was still under the care of 
the VA Medical Center (VAMC) every four weeks and was taking 
Mylanta and Valium.  He thought the last X-ray examination on his 
stomach had been two years earlier, but he did not know the 
results.  Abdominal examination revealed that the liver and 
spleen were not enlarged.  There was generalized subjective 
tenderness over the entire abdomen.  There was no rigidity or 
masses felt. A CBC was noted to be normal.  The diagnosis was 
history of peptic ulcer disease, symptomatic.

As a result of the examination and treatment records, the 
Veteran's rating was increased to 10 percent, effective from 
October 1985.  The rating has remained at 10 percent to the 
present time.

In March 1986, VA treatment notes show that the Veteran 
complained of cramping of the abdomen.  It was diagnosed as a 
side effect of Feldene, a medication the Veteran had been taking.  
He was also treated for complaints of ulcers in his mouth and 
throat, diagnosed as canker sores possibly also due to the 
Feldene.  The Veteran continued to complain of cramping in the 
abdomen in April 1986.  In September 1986, the Veteran continued 
to complain of stomach problems; his abdomen was noted to be soft 
without tenderness.

VA next examined the Veteran in February 1987.  He reported that 
for the previous year he continued to have heartburn and stomach 
cramping.  He saw doctors at the VAMC and was given Valium and 
Gaviscon.  He stated that he had seen bright red blood recently 
and had been told that he had hemorrhoids.  He also reported that 
he had had a stomach X-ray examination with a private doctor 
about three months earlier.  He reported being told his X-ray was 
normal.  He was given Tagamet at this time which helped 
considerably, but the doctors at the VAMC had told him to 
continue with Gaviscon instead.  A CBC was again noted to be 
normal.  The abdominal examination was found to be negative. The 
diagnosis was peptic ulcer disease, active but with a reported 
negative upper GI X-ray three months earlier.

A March 1987 VA treatment note indicates a diagnosis of bleeding 
hemorrhoids.  An April 1987 private treatment report with Dr. 
B.C.M. of a colonoscopic examination and barium enema examination 
showed sigmoid diverticulosis, otherwise negative, and second-
degree hemorrhoids.

A November 1989 letter from Dr. D.L. noted that the Veteran was 
under his care on a rehabilitation unit.  He had a multiple 
operated back with a chronic pain syndrome.  He noted there was 
also a history of peptic ulcer disease and hypertension.

VA treatment notes dated in January 1990 note a diagnosis of a 
history of gastritis with possible peptic ulcer disease.

A March 1995 VA outpatient treatment note indicated the Veteran 
was establishing himself as a patient at that clinic.  He was 
noted to have a history of intermittent rectal bleeding since the 
early 1980s.  He underwent UGI (upper gastrointestinal) X-ray 
examination but never underwent esophagogastroduodenoscopy (EGD).  
He had been tried on Tagamet through the VAMC, but this caused 
excessive gas production by the Veteran's account.  He had been 
trying Zantac at his own expense.

An April 1995 EGD report found the Veteran's upper 
gastrointestinal tract essentially normal.  The duodenum had 
small punctata, a superficial ecchymotic area in the duodenal 
bulb; possibly a small AUM, otherwise completely normal.  The 
Veteran was advised to continue acid blockers as needed.

A July 1995 small bowel enteroclysis was reported to be within 
normal limits.  The report of a September 1995 colonoscopy 
indicated diagnoses of diverticulosis and hemorrhoids.

An October 1995 VA treatment note indicated a diagnosis of GERD.  
The Veteran complained of persistent colon cramping.  He was 
noted to have had an extensive workup for gastrointestinal 
symptoms with no definitive diagnosis made.

In December 1995, the Veteran filed a claim for an increased 
rating for stomach ulcers.  He reported being treated at the VAMC 
Bonham and a VA outpatient clinic.  Upon review of the Veteran's 
treatment records, the RO denied the Veteran's claim for an 
increased rating in March 1996.

The Veteran submitted a statement in April 1996.  He reported 
that he was 100 percent disabled.  He noted that he passed blood 
through his colon every day.  He lived on "psyllium hydro-
cucilloid" that turned black and then red in his stool.  On at 
least three occasions per month the blood came back out his mouth 
when it failed to get to the colon.  The Veteran reported seeing 
several doctors, including Dr. B.C.M., Dr. T.K., Dr. G.S., and 
Dr. P.E.  He was requested to provide further information so that 
their records could be obtained.  The records identified by the 
Veteran have all been associated with the claims folder.

An April 1996 private treatment report from Dr. B.C.M. noted the 
Veteran had peptic ulcer disease with bleeding.  Examination 
showed definite pain in the upper gastrum.  There was no guarding 
and bowel sounds were normal.  The diagnosis was peptic ulcer 
disease and rule out diverticulosis of the sigmoid colon.  A 
follow-up appointment in May 1996 noted the Veteran was having 
bleeding from the rectum from a possible polyp in the rectum.

An April 1996 VA treatment record noted the Veteran was seen for 
assessment of his gastrointestinal symptoms.  The Veteran was 
noted to take Zantac, Metamucil, and Gaviscon.  The Veteran was 
reported to occasionally vomit, about twice per month, a small 
amount of dark material.  He had gained 20 pounds in the previous 
six months. No abnormalities were noted on examination.  The 
diagnoses were diverticulosis, hemorrhoids, chronic rectal 
bleeding, GERD, and hypertension.

In June 1996, the Veteran's rectal bleeding was noted to be 
probably hemorrhoidal.

In a December 1996 private treatment record from Dr. R.J., the 
Veteran was noted to have been worked up without findings other 
than diverticulosis and significant hemorrhoids in the past.  He 
was noted to need a hemorrhoidectomy, which was accomplished in 
January 1997.  

By August 1997, the Veteran was noted to have chronic 
constipation from laxative abuse.  He was placed on a strict 
regimen to control his constipation.  In September 1997, the 
regimen was noted to have been interrupted by a bout of left 
lower abdominal pain and discomfort.  The Veteran's family doctor 
was noted to have diagnosed diverticulitis and placed him on 
Bactrim.

A VA treatment record in September 1997 noted the Veteran's colon 
resection surgery in January 1997 for diverticula and 
hemorrhoids.

In February 1998, the Veteran submitted copies of his service 
personnel records showing that he was assigned to additional 
duties on a corrosion control team beginning in August 1962

The Veteran presented testimony at a hearing before the RO in 
January 1999.  He recounted his assignments during his service to 
corrosion control of aircraft.  He noted exposure to chemicals 
without protective gear.  He reported that even after being 
assigned to missiles he performed these duties about once per 
month.  He reported that the blood tests had shown abnormalities 
ever since service.  He reported that he and his wife were told 
in service that the chemicals seeping through his clothes and 
into his hands had caused the liver disorder.  This, according to 
the Veteran, had also caused his hospitalization for seven days 
where he was coughing up blood.

In April 1999, Dr. B.C.M. submitted a letter in support of the 
Veteran's claim.  He noted that he had been the Veteran's family 
physician for over twenty years.  After reviewing the Veteran's 
service treatment records, he opined that it was impossible to 
rule out that the Veteran's blood disorder was due to his 
exposure to the chemicals he came in contact with as a member of 
a "primary corrosion control team."  His blood chemistry showed 
abnormal BSP as far back as 1962 with a possibility of hepatitis 
during a hospital treatment for hemoptysis during the pneumonitis 
of October 1962.  He also had peptic ulcers that the doctor 
continued to treat.

Dr. B.C.M. continued that the Veteran's most recent blood work 
(copies of which are in the claims file) showed an abnormal high 
in gamma-GTP - 162 in March 1999, 125 in June 1998, and 162 again 
in February 1999.  Dr. B.C.M. also noted liver and gall bladder 
reports with the impression, "hepatomegaly no focal defects" 
and "seen within normal limits" shown on a radiologist report 
dated in February 1999.

Dr. B.C.M. concluded that it was not speculative to assume that 
the abnormality in the Veteran's blood dated back to his military 
service and was alluded to in his early medical records from 
February 1960 to September 1963 while serving on a corrosion 
control team handling toxic chemicals.

The VA next examined the Veteran in June 1999.  His medical 
history in service was noted.  The Veteran reported that he had 
been told that he had some form of hepatitis.  The examiner noted 
that the Veteran alleged exposure to chemicals in service but 
there was no evidence to show that there was any chemical damage 
to the liver.  The examiner noted that the hepatitis cleared up 
and the Veteran got well from it as far as could be told from all 
the tests.  He had had numerous subsequent studies on the liver, 
all normal, all liver function tests were normal.  There was no 
jaundice.  He had had one test, called a gamma-glutiville 
transpepcidase [sic] that was slightly elevated.  According to 
the examiner, in view of only one abnormal test, it would usually 
be disregarded as not significant.  He had had some gastroscopic 
studies about a year earlier, but the examiner noted that the 
Veteran would not tell him the results.

The examiner noted that according to the records, nothing was 
found on UGI series or on gastroscopic but they did confirm the 
fact that the Veteran had GERD, indigestion, heartburn, trouble 
swallowing, and bringing up acid into his mouth.  The Veteran 
took antacids for that and Metamucil for constipation and 
hemorrhoids.

The examiner noted that the Veteran did not have any findings of 
a peptic ulcer, just GERD.  He claimed that the Veteran is 
getting worse all the time because he has a back problem with 
chronic pain.  The examiner noted that there was no connection 
between the Veteran's ulcer history and GERD/back problem.  The 
Veteran was also noted to have irritable colon with some 
diverticulitis and several episodes of bleeding hemorrhoids.  
There was no connection between these disorders and the stomach 
problem.  The Veteran had had two hemorrhoidectomies that had 
resulted in a mild stricture.

On physical examination, there was no jaundice.  The examiner 
noted it was extremely difficult to elicit medical history from 
the Veteran because he would not give a straight answer.  He did 
not feel any liver enlargement or any masses in the abdomen.

The examiner diagnosed a history of peptic ulcer disease in the 
1960s but noted that none of the studies in recent years had 
shown that the Veteran had an active ulcer. The examiner stated 
that he did not think the Veteran had an ulcer.  He was taking 
medicine/antacids for GERD.  The examiner diagnosed a history of 
some type of inflammatory liver disease in the early 1960s that 
was cleared and had no permanent damage to his health.

In March 2001, the Veteran underwent an angioplasty.  
Subsequently, the Veteran underwent surgery in September 2001 for 
peritonitis.  He was initially admitted for abdominal pain and 
peritonitis.  The discharge summary report noted that the liver 
appeared normal and a CAT (computerized axial tomography) scan 
was performed with no remarkable comments about the Veteran's 
liver.  The liver was noted to have no masses palpable at the 
time of surgery.  The surgery included an exploratory laparotomy, 
drainage of intra-abdominal abscess, sigmoid colectomy with 
Hartmann's pouch, and colostomy.  The surgical report noted that 
the liver appeared to be normal.

Approximately one week postoperatively, the Veteran was noted to 
have a slightly elevated amylase.  A CAT scan was performed, and 
it showed a large single mass lesion on the upper portion of the 
right lobe of the liver that was quite deep.  It was unclear what 
the etiology of this was.  It was not seen on the first contrast 
due to the lack of contrast.  It was also noted that 
preoperatively, the Veteran had normal liver enzymes.

The September 19, 2001 report of the CT (computed tomography) of 
the abdomen noted that fatty infiltration of the liver was 
indicated.  Neither the liver nor the spleen was obviously 
enlarged.  The impression was diffuse fatty infiltration of the 
liver present.  This was noted to be a non-specific finding that 
might be seen in a number of entities including diabetes 
mellitus, alcoholic cirrhosis, glycogen storage disease, 
corticosteroidism, hypertriglyceridemia, and exogenous obesity.

The September 28, 2001 report of a CT scan of the abdomen noted a 
lesion of the upper right lobe of the liver.  The diagnosis was a 
large single mass lesion of the upper portion of the right lobe 
of liver.  It did not really enhance to any appreciable degree 
post contrast.  The mixed attenuation mass could be a primary 
liver neoplasm or conceivably could be a large metastatic lesion.

A September 2001 biopsy report from the Veteran's hospitalization 
is also of record.  It noted a "SMOOTH MUSCLE AB w/ REFL TITER" 
test result of "<1:20."  According to the reference range 
printed on the sheet, a "<1:20" result is negative, "1:20 to 
1:40" is "weakly positive.  May be present in acute viral 
hepatitis, lupoid hepatitis, infectious mononucleosis, and 
malignancy."  A result of ">1:40" is "High Postive.  Highly 
suggestive of active chronic hepatitis."

An October 2001 letter from Dr. D.L.S., the Veteran's surgeon, to 
Dr. T.K., noted the lesion on the Veteran's liver.  He noted that 
an outpatient liver biopsy had been performed, yielding a number 
of cores of benign tissue.  There was some mild inflammatory 
change within the liver substance, but clearly no evidence of 
malignancy.  He noted that it was really not clear as to the 
etiology of the Veteran's abnormal CT scan.  He suspected that it 
was probably an area of regenerating liver tissue, possibly even 
a focal nodular hyperplasia, but at the present time it was 
apparently of no clinical significance.

Dr. D.L.S. noted that the Veteran related a history of exposure 
to chemicals while in the service forty years earlier.  He 
reported that he had been known to have abnormal liver enzymes 
(mainly GGTP) when Dr. T followed him.  Dr. D.L.S. noted that he 
did not have any viral hepatitis serologies, although the 
implication was that they had been negative in the past when they 
had been checked.

Dr. D.L.S. noted that at the present time, there was really 
nothing to do about the hepatic findings.  He would normally 
recommend that a patient have a follow-up CT scan.  He concluded 
that while it might be of unclear origin, it clearly was not 
pathological and required no particular follow-up.  Whether it 
represented some delayed effect from the Veteran's chemical 
exposure from forty years ago was problematic.  He noted that it 
might be very difficult to make any sort of association after 
such a long period of time.

The Veteran submitted another letter from Dr. B.C.M. in May 2002.  
Dr. B.C.M. noted that the Veteran had the following diagnoses: 
possibility of hepatitis, peptic ulcers, and chronic fatigue 
syndrome.  He noted that the Veteran had marked liver damage as 
reported in the April 1999 letter.  He noted this was diagnosed 
because of liver function tests dating back to 1962 showing 
abnormally high BSP.  He noted the Veteran had over the course of 
his treatment with the doctor suffered with abdominal tenderness, 
pain, and cramping associated with gastrointestinal symptoms.  
The duration of these episodes occurred more than two to three 
times a year and the episodes were frequent.  The Veteran's 
symptoms were disabling and he was prescribed rest and 
medication.

With regard to the Veteran's ulcers, Dr. B.C.M. noted that he 
continued to treat the Veteran.  The Veteran's ulcers were 
located in the duodenal area and the lower right quadrant of the 
stomach resulting in severe pain.  He had consistently been 
prescribed medication.  By history, the Veteran reported blood in 
the stool and occasional vomiting of blood as recurrent.  His 
weight had ranged from 187 to 160 pounds throughout the course of 
treatment.

The doctor concluded that it was impossible to rule out that the 
symptoms and diagnoses that the Veteran experienced were due to 
the exposure to the chemicals the Veteran came in contact with as 
a member of a corrosion control team.

In May 2002, the Veteran testified at a Travel Board hearing 
before a Veterans Law Judge.  M.H. also presented testimony on 
the Veteran's behalf.  The Veteran described his duties while a 
corrosion control team member and how he had been exposed to 
chemicals.  The Veteran's representative and M.H. outlined how 
the Veteran's various medical problems had progressed from the 
exposures in service and remained chronic to the present time.  
The Veteran reported that he continued to have blood in his 
stool, both black and bright red.  He also continued to vomit at 
least once per week.  He had lost 40 pounds since March 2001, but 
regained 20 pounds.  He reported that he retired in 1983 because 
of his service-connected ulcer disease.

Dr. B.C.M. submitted an addendum dated in May 2002 wherein he 
noted that he had reviewed the Veteran's claims file from 1959 to 
date.  Dr. B.C.M. opined that it was at least as likely as not 
that the Veteran was exposed to chemicals causing hepatitis and a 
blood disorder during the time he served in the Air Force in the 
1960s.  Dr. B.C.M. noted that the Veteran had been exposed to 
acetone and a carburetor cleaner like dichloromethane.  He opined 
that for over 20 years he had given the Veteran medical 
examinations.  By these examinations and records review, Dr. 
B.C.M. opined that the Veteran's history showed an "obvious 
trail" of bodily symptoms failures beginning with abnormal lab 
reports in 1962.  Dr. B.C.M. concluded that the Veteran's peptic 
ulcer disease alone was severe enough to make the Veteran 
unemployable and he should be considered 100 percent disabled. 

In April 2003 the Board requested that a Veteran's Health 
Administration physician review the record to provide an opinion 
as to the Veteran's health and etiology of any current disorders.  
The Board received the report in May 2003 and provided the 
Veteran with a copy and the opportunity for a response in 
November 2003.  The Veteran submitted further argument and 
evidence in January 2004.

In the May 2003 opinion, the VA gastroenterologist opined that 
there was no evidence that the Veteran currently has hepatitis or 
a blood disorder.  He reviewed the Veteran's claims file and 
medical history.  He also noted his review of Dr. B.C.M.'s 
letters and statements.  The examiner noted the abnormal BSP 
results.  He also reviewed the more recent abnormal liver 
function tests, from 1991 through 1999, noting that the GGT 
(gamma-glutamyl transpeptidase) had indeed been elevated and had 
fluctuated between 125 to 152, however, the Veteran's other liver 
enzymes had always been normal.  The Veteran's cholesterol and 
triglycerides had always been elevated.  In 1999 an ultrasound 
was reported to show hepatomegaly.  A CT scan, which was noted to 
be superior to ultrasound as far as liver size was concerned, in 
September 2001 did not show any organomegaly.

The VA gastroenterologist opined that the Veteran did not have 
hepatitis or a blood disorder.  In particular, the one blood test 
in service did not indicate the presence of hepatitis or any 
diagnosable blood disorder.  There was also no evidence that the 
Veteran currently had hepatitis or a blood disorder.  The 
examiner did believe that the Veteran had been exposed to 
chemicals while in service, but this did not translate into any 
harm to the Veteran as noted in the chart.  He noted that just 
because GGT is elevated or BSP is abnormal no gastroenterologist 
would diagnose hepatitis without abnormality of other liver 
enzymes.  He concluded that although the two tests were abnormal, 
it could not be assumed that the Veteran had hepatitis or 
currently has hepatitis since there are no clinical findings or 
liver biopsy evidence to support the diagnosis.

With regard to the Veteran's peptic ulcer disease, the VA 
gastroenterologist noted that the Veteran did currently have 
symptoms that suggest possible peptic ulcer disease and numerous 
other possibilities.  However, he was never proven to have peptic 
ulcer disease by endoscopy or upper GI series as these were both 
negative as noted in the chart.

In December 2003, the Veteran submitted two data sheets on 
acetone and methylene chloride from the Agency for Toxic 
Substances and Disease Registry (ATSDR).  With regard to acetone, 
the ATSDR noted that health effects from long-term exposures are 
known mostly from animal studies.  Liver damage had occurred in 
animals after long-term exposure.  It was not known if people 
would have the same effect.  With regard to methylene chloride, 
no effect on the liver or blood was noted; however, it was noted 
that various Federal and International health agencies had 
determined that it may, could be reasonably anticipated to, or is 
a probable cancer causing agent in humans.

In January 2004 the Veteran submitted further argument and a 
package of supporting documentation, the majority of which was 
already of record.  A June 2003 cardiology consultation noted a 
past history of chronic hepatitis, ulcers, and hemorrhoids.  He 
also submitted information regarding the liver and hepatitis, 
particularly emphasizing hepatitis C, obtained from the VA 
Internet website.  It defines hepatitis as swelling or 
inflammation of the liver.  With regard to liver biopsy, the 
website noted that in patients with hepatitis C they might have 
normal levels of liver enzymes and have significant fibrosis on 
biopsy but conversely they might also have elevated ALT (alanine 
aminotransferase) and trivial liver disease.

As above, the Board issued a decision in February 2004 denying 
entitlement to a disability rating greater than 10 percent for 
peptic ulcer disease and denying service connection for a blood 
disorder and hepatitis.  The Veteran appealed the decision of the 
Board to the CAVC.  In a September 2005 CAVC Order, these issues 
were remanded to the Board for additional development.  In 
January 2006 the Board remanded the claim to the RO for 
outstanding medical records, medical opinions regarding the 
etiology of the Veteran's hepatitis and blood disorder, and an 
additional VA examination for the Veteran's blood disorder 
pursuant to the September 2005 CAVC Order.  

Pursuant to the January 2006 Board remand the Veteran was 
afforded a VA examination for his peptic ulcer disease in April 
2006.  The examiner continued a diagnosis of peptic ulcer disease 
dating to 1961 based primarily on the fact that the Veteran has 
had recurrent symptoms over an extended period of time.  The 
examiner noted that there had never been any documented evidence 
showing a duodenal ulcer on endoscopy or repeated 
gastrointestinal series, but that he had been given a service-
connected disability rating of 10 percent relating to persistent 
symptoms over the extended period of time.  The examiner 
indicated that the Veteran reported occasional vomiting once or 
twice per week after eating.  He woke up two to three times per 
night with coughing and choking.  The Veteran's only current 
treatment was Omeprazole.  The Veteran reportedly had a colostomy 
and the colostomy drainage showed evidence of bleeding all of the 
time.  The Veteran had no recent episodes of colic distension but 
he did report occasional nausea and vomiting.  The Veteran's 
current weight was 160 pounds, which represented no change.  The 
Veteran had a recent hematocrit which was normal and a hemoglobin 
which was also normal.  The Veteran had been taking iron 
supplementation for many years due to the evidences of bleeding 
in his stools and more recently in his colostomy.  On examination 
there was no pain or tenderness of the abdomen.  The examiner 
noted that the Veteran had a diagnosis of peptic ulcer made on 
the basis of persistent symptoms suggestive of that.  In more 
recent years he has had symptoms suggestive of esophageal reflux.  
He was currently being treated with reflux medication and not 
anything specific for peptic ulcer.  The examiner indicated that 
the toxicology data on methylene and on acetone do not reflect 
any evidence of gastrointestinal symptoms as an expression of 
toxicology to these ingredients.  The impression was that of 
peptic ulcer disease based on persistent symptoms.   Current 
physical findings were negative and resulted in minimal 
disability.  The examiner also opined that it was less likely 
than not that the Veteran's intestinal symptoms were related to 
exposure to acetone or methylene during his military service.  

The Veteran was also afforded a VA blood examination in April 
2006.  Here the examiner indicated that the Veteran had no 
current hemic disorder.  The examiner noted that the Veteran's 
blood count was normal.  The examiner indicated that the presumed 
abnormalities of liver function abnormalities in 1961 and 1962 
have since returned to normal.  The Veteran has also since then 
had a liver biopsy which was negative for malignancy and showed 
mild inflammatory reaction.  The examiner also concluded that 
there was no evidence to suggest that while serving in the 
corrosion control unit during military service that the Veteran 
incurred a blood disorder.  The examiner went on to say that 
there was no objective basis to suggest this.  

The Veteran was afforded another VA examination in October 2008.  
At that time the examiner noted that there was no evidence of 
chronic liver disease as all tests in 2007 and 2008 were normal.  
The examiner noted that liver injury from exposure to organic 
chemicals such as methyl chloride and acetone is an acute illness 
due to inhaling or inadvertently drinking the chemicals.  It 
produces nausea, vomiting, and abnormal liver function tests.  
Following exposure, these symptoms and liver tests resolve.  
According to Harrisons Principles of Internal Medicine, limited, 
short term exposure does not produce chronic liver disease 
unless, as with alcohol, there is chronic exposure which did not 
occur in this case.  The examiner also wrote that there was no 
evidence of any hemic disorder.    

The examiner further wrote that the Veteran's records did not 
prove that he ever had peptic ulcer disease.  The examiner noted 
that it was a presumptive diagnosis and might have been correct 
at the time but that there was no evidence of scarring from 
recurring ulcers and no active ulcers had been recorded on X-ray 
or endoscopy.  The lesion seen in the liver was unchanged.  Most 
liver nodules were due to hemangioma which were benign blood 
vessel growths and the examiner opined that it was unlikely that 
the liver nodule was related to chemical exposure in the 1960s.

Pursuant to the January 2006 Board remand, additional treatment 
records were obtained, primarily private treatment records from 
the Veteran's employer from April 1965 to December 1983 and 
treatment records from the Mayo Clinic dated from March 1979 to 
February 1983.  These treatment records primarily pertain to the 
Veteran's nonservice-connected back disorder.  Additional VA 
treatment records dated through September 2007 were also obtained 
and show continued treatment and complaints for the Veteran's 
various disorders.  

The Veteran testified at the April 2010 Board hearing that he was 
exposed to acetone and methylene chloride in service and ended up 
in the hospital passing blood both rectally and orally.  He had 
sores in the mouth and throat and he believes was diagnosed with 
pneumonia.  He also related that he was instructed never to give 
blood.  After service, he had colitis and had to wear a colostomy 
bag and had multiple hemorrhoidal and rectal surgeries to try to 
correct it.  He stated that in his post-service employment he did 
not handle any toxic chemicals and was only near X-ray machines 
while working on a steel mill.  

With respect to the blood and liver conditions he states that his 
stool is black and turns bright red in water.  He indicated that 
he vomited blood and had blood in the stool on a weekly basis and 
that his weight fluctuated.  The Veteran's son-in-law provided 
further testimony that he could see that the Veteran's quality of 
life was negatively affected by his conditions.

Regarding the peptic ulcer disease, he said he had daily pain and 
incapacitating episodes relating to the ulcer, which sometimes 
lasted over a week and occurred about once a month.

Analysis

1.	 Blood Disorder/Hepatitis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007). 

After an exhaustive review of the voluminous claims file, the 
Board finds that the preponderance of the evidence is against 
service connection for hepatitis and/or a blood disorder.  The 
Board finds that the Veteran was exposed to chemicals during the 
performance of his duties on corrosion control.  The Board notes 
that the Veteran's recollection of the chemicals used is 
sufficient evidence to identify those chemicals as acetone and 
methylene chloride.   Review of the information submitted by the 
Veteran does not show that exposure to such chemicals resulted in 
disability.  With regard to acetone, the Board notes that the 
ATSDR fact sheet stated that it was not known whether exposure 
would have effects upon the human liver although long-term 
exposure had damaged the liver in animals.  No effects upon the 
liver or the blood were noted in the ATSDR fact sheet on 
methylene chloride.

Review of the Veteran's service treatment records does not reveal 
a diagnosis of either hepatitis or a blood disorder during 
service.  During the Veteran's hospitalization for pneumonia, an 
abnormal BSH reading and the possibility of hepatitis was noted.  
Several months later, this reading had returned to normal.  For 
over twenty years the Veteran's liver enzymes were not found to 
be abnormal.

The Veteran has reported on several occasions that he was told 
not to donate blood. The Board is unable to accept these 
recollections of the Veteran as to what a doctor told him decades 
ago as evidence of a diagnosis of hepatitis in service.  The lay 
evidence of what a health care professional diagnosed or found on 
examination is hearsay, and as such is not competent to show the 
presence of that disorder. The connection between what a 
physician said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently unreliable 
to constitute "medical" evidence. See Franzen v. Brown, 9 Vet. 
App. 235 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

While the Veteran's treating physician, Dr. B.C.M. reviewed the 
Veteran's record and has been associated with the Veteran's care 
for many years, the Board finds his opinion is outweighed by that 
of the October 2001 statement from Dr. D.L.S., the May 2003 
statement from a VA gastroenterologist, and the April 2006 and 
October 2008 opinions from VA examiners, all of which conclude 
that any abnormality of the Veteran's liver did not result in a 
current blood disorder or liver disease.

All of physicians reviewed the Veteran's test results and were 
aware of the Veteran's previous chemical exposure.  While liver 
enzyme tests had been elevated during recent years, both Dr. 
D.L.S. and the May 2003 VA gastroenterologist, and the April 2006 
and October 2008 opinions from VA examiners found that because 
physical examination of the liver and indeed a biopsy of the 
liver tissue itself did not show hepatitis or liver disease, a 
diagnosis of current hepatitis was not in order.

The Board finds Dr. B.C.M.'s opinion less probative than the 
opinions of Dr. D.L.S., the May 2003 VA gastroenterologist, and 
the April 2006 and October 2008 opinions from VA examiners.  
Review of the record indicates that Dr. B.C.M. is a general 
surgeon rather than a specialist in gastroenterology.  
Additionally, while he provides a diagnosis of blood disorder and 
hepatitis, he does not provide a detailed rationale beyond the 
opinion that it is possible and cannot be ruled out.  He 
diagnosed hepatitis but did not address the lack of physical 
evidence of hepatitis upon surgical examination or biopsy.

The Board also notes that the VA examiner in June 1999 did not 
find evidence of either hepatitis or a blood disorder.  The Board 
finds this opinion less probative because it did not address the 
negative findings on biopsy.  Additionally, the examiner noted 
only one instance of abnormal test results rather than the series 
of elevated GGTs shown in the record.  Nevertheless, this opinion 
also weighs against a finding that the Veteran currently has 
either hepatitis or a blood disorder.

The Board notes that the Veteran has asserted that information 
from the VA website contradicts the May 2003 VA opinion.  The 
Board notes that this information is general in nature, and 
applies specifically to hepatitis C rather than to damage caused 
by exposure to chemical toxins.  The May 2003 opinion is based 
upon application of a specialist's knowledge to the specific 
facts of the Veteran's case rather than a general statement of 
information designed to be understood by a layman.  Finally, as a 
layman, the Veteran is not competent to opine as to the 
qualitative nature of the May 2003 opinion.

Dr. D.L.S., in addressing the chemical exposure, noted that 
whether it represented a delayed effect was problematic.  He 
concluded that it might be very difficult to make any sort of 
association after such a long time.  The Board finds this 
assessment consistent with the proposition that any such a 
connection would be speculative at best.

While service treatment records do show that the Veteran had 
abnormal blood findings during military service with a notation 
of possible hepatitis, there is no medical evidence of a current 
diagnosis of hepatitis and/or a blood disorder in the claims 
file.  Even though the April 1999 and May 2002 statements from 
Dr. B.C.P. show an impression of a blood disorder and hepatitis 
related to military service subsequent testing revealed no 
diagnosis of a blood disorder and/or hepatitis.  Significantly, 
the April 2006 and October 2008 VA examination reports and the 
May 2003 VHA report show no evidence of a blood disorder and/or 
hepatitis.  A current disability is required in order to 
establish service connection.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).

The Board recognizes that the Veteran asserts his abnormal test 
results are representative of disability that is related to 
service.  However, unlike Barr or Jandreau, in this case, the 
Veteran has failed to provide a medical diagnosis of either a 
blood disorder or hepatitis.  As a layperson, the Veteran is not 
competent to opine on medical matters such as a diagnosis or 
etiology of any medical diagnosis.  The record does not show, nor 
does the Veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide an 
opinion on this matter.  Accordingly, the Veteran's lay 
statements are not competent.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Thus, the Board finds that the claim for service connection for a 
blood disorder/hepatitis is denied.

2.	 Peptic Ulcer

Disability ratings are based on the average impairment of earning 
capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The average impairment as set forth in VA's Schedule for 
Rating Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities. 
Generally, the degrees of disabilities specified are considered 
adequate to compensate for a loss of working time proportionate 
to the severity of the disability.  Id.  If an unlisted condition 
is encountered it is rated under a closely related disease or 
injury in which the functions affected, the anatomical 
localization, and the symptomatology are closely analogous. 38 
C.F.R. § 4.20.

Where entitlement to compensation already has been established 
and an increased disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).   Different percentage ratings for 
different periods of time can be applied based on the medical 
evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim is 
allowed.  Id.

The Veteran's service-connected peptic ulcer has been rated under 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7305 for duodenal ulcer.  
The Board finds that this is consistent with the symptomatology 
demonstrated by the Veteran as contained in the medical record.

Under DC 7305, for duodenal ulcer, a 60 percent rating is 
assigned when the ulcer is severe; pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and weight 
loss productive of definite impairment of health.  A 40 percent 
rating is assigned when it is moderately severe; less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year.  A 20 
percent rating is assigned when it is moderate; recurring 
episodes of severe symptoms two or three times a year averaging 
10 days in duration; or with continuous moderate manifestations.  
Finally, a 10 percent rating is appropriate when mild; with 
recurring symptoms once or twice yearly.

The Board finds a preponderance of the evidence is against a 
finding that the Veteran's service-connected duodenal ulcer is 
productive of moderate symptomatology equating to severe symptoms 
two to three times a year averaging ten days in duration, or with 
continuous moderate manifestations.

The preponderance of the evidence shows that the Veteran's 
gastrointestinal symptomatology is not produced by a service-
connected disability, but is rather produced by a combination of 
non-service-connected disorders that include GERD, 
diverticulosis, and most recently and severely, peritonitis and 
perforated diverticulum.

Review of the evidence subsequent to the Veteran's service shows 
many medical reports listing diagnoses of either history of 
ulcers or ulcers.  However, review of the treatment and testing 
since service does not show evidence of an active ulcer.

During the Veteran's gastrointestinal surgery in 2001, there were 
no findings of an ulcer despite intensive treatment for various 
other gastrointestinal disorders.  The VA examiner in June 1999 
noted that while the Veteran had a history of peptic ulcer 
disease, none of the studies in recent years had shown that he 
had an active ulcer.  He attributed the Veteran's symptoms to 
GERD.  Likewise, the opinions provided in May 2003, April 2006, 
and October 2008 noted that the Veteran, while having symptoms 
that suggested possible peptic ulcer disease, had never been 
proven to have peptic ulcer disease by endoscopy or upper GI 
series.

While the Veteran's treating physician, Dr. B.C.M. has submitted 
statements including most notably in May 2002, that attributes 
considerable disability to peptic ulcer disease, the Board notes 
that Dr. B.C.M. does not cite any particular signs or symptoms 
nor provide any diagnostic testing results that show an active 
peptic or duodenal ulcer.  He merely makes the statement that 
"peptic ulcer disease alone is severe enough to make him 
unemployable and he should be considered 100 percent disabled."  
The Board notes that in May 2002 the Veteran underwent major 
surgery for peritonitis and perforated diverticulosis, two 
disorders completely unrelated to peptic or duodenal ulcer.  Dr. 
B.C.M.'s opinions are incomplete assessments of the state of the 
Veteran's gastrointestinal system without addressing such 
obviously debilitating disorders.  The Board assigns little 
probative value to the opinions.

To the extent that the Veteran attributes symptomatology to his 
service-connected peptic ulcer disease, the Board notes that he 
is not competent to identify the source of gastrointestinal signs 
or symptoms.  See Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 
3.159(a)(1).  Furthermore, with regard to the Veteran's 
gastrointestinal symptomatology, the Board has referred the issue 
of entitlement to service connection for GERD to the RO for 
consideration as to whether the Veteran's gastrointestinal 
symptomatology warrants entitlement to service connection.  

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), it appears 
that the Veteran has been receiving  Security disability 
retirement since the 1980s.  Thus, 38 C.F.R. § 3.321(b)(1) would 
apply to the Veteran's case.  Barringer v. Peake, 22 Vet. App. 
242 (2008).  However, review of that determination shows that it 
was based predominately upon his low back disability, not upon 
the service-connected peptic ulcer disease.  Furthermore, there 
is no probative evidence that the Veteran retired due to his 
service-connected peptic ulcer disease.  The Board finds that the 
rating criteria considered in this case regarding these issues 
reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran's disability picture is contemplated 
by the rating schedule; the assigned schedular evaluations for 
the service-connected peptic ulcer disease are adequate and 
referral is not required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

The level of impairment associated with any findings of peptic 
ulcer disease has been relatively stable throughout the appeals 
period, or at least has never been worse than what is warranted 
for a 10 percent rating.  Therefore, the application of staged 
ratings (i.e., different percentage ratings for different periods 
of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

For the reasons stated above, the Board finds that the evidence 
does not show the Veteran met or nearly approximated the criteria 
for a rating greater than 10 percent for duodenal ulcer.  As 
such, the preponderance of the evidence is against the claim and 
it must be denied.  

3.	 TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that the 
veteran meets the schedular requirements.  If there is only one 
service connected disability, this disability should be rated at 
60 percent or more, if there are two or more disabilities, at 
least one should be rated at 40 percent or more with sufficient 
additional service connected disability to bring the combination 
to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service connected for peptic ulcer disease, 
evaluated as 10 percent disabling.  A combined disability 
evaluation of 10 percent is in effect.  Therefore, he does not 
meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 
4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to 
the Director of the Compensation and Pension Service for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service connected disabilities but who 
fail to meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer 
this case for extra-schedular consideration.

As above, the Veteran has been receiving  Security disability 
retirement since the 1980s.  However, review of that 
determination shows that it was based predominately upon his low 
back disability, not upon the service-connected peptic ulcer 
disease.  Furthermore, there is no probative evidence that the 
Veteran retired due to his service-connected peptic ulcer 
disease.  In fact, as above, the evidence shows that the Veteran 
does not even have a current diagnosis of peptic ulcer disease.   

Therefore, the Board concludes the appellant is not unemployable 
due to his service-connected disability.  The Veteran's service-
connected disability may interfere with some types of work, but 
would not prevent him from obtaining work.  The record must 
reflect some factor that takes a particular case outside the norm 
in order for a claim for individual unemployability benefits to 
prevail.  The fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The question is whether the Veteran is 
capable of performing the physical and mental acts required by 
employment, not whether he can find employment.  

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration, but concludes that this case 
presents no unusual or exceptional circumstances that would 
justify a referral of the total rating claim to the Director of 
the VA Compensation and Pension Service for extra-schedular 
consideration.  There is no evidence of anything out of the 
ordinary, or not average, in the appellant's situation. The 
appellant's service-connected condition may affect his abilities 
to some degree, but there is no evidence that he is unable to 
perform light or medium duty work, or some other type of 
substantially gainful employment as a result of these conditions.  
See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 
22 Vet. App. 111 (2008). 

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance of 
the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment solely 
by reason of his service-connected disorder or that he is 
incapable of performing the mental and physical acts required by 
employment due solely to his service-connected disorder, even 
when his disability is assessed in the context of subjective 
factors such as his occupational background and level of 
education.  The Board concludes, therefore, that a total 
disability rating for compensation purposes based on individual 
unemployability is not warranted.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable.  See 38 
U.S.C.A. 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in August 2001, October 
2004, and September 2008 letters and the claim was readjudicated 
in January and December 2009 supplemental statements of the case.  
Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the appellant has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

Furthermore, there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  VA 
has obtained service treatment records, assisted the appellant in 
obtaining evidence, afforded the appellant physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to give 
testimony before the Board on two separate occasions.  

VA medical opinions addressing all of the appellant's claims on 
appeal have been provided.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The medical opinions obtained contain sufficient 
information to decide the issues on appeal.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  A further medical opinion is not 
necessary.  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for hepatitis is denied.

Service connection for a blood disorder is denied.

A rating greater than 10 percent for peptic ulcer disease is 
denied.

A TDIU is denied.



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


